46 So. 3d 189 (2010)
N.C., the Father, and P.C., the Mother, Appellants,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
Nos. 4D10-699, 4D10-996.
District Court of Appeal of Florida, Fourth District.
November 3, 2010.
Kevin G. Thomas, Sunny Isles Beach, for appellant, N.C., the Father.
Jeffrey B. Levy of the Law Offices of Jeffrey B. Levy, P.A., Fort Lauderdale, for appellant, P.C., the Mother.
Bill McCollum, Attorney General, Tallahassee, and Thomas B. Arden, Assistant Attorney General, West Palm Beach, for appellee.
Hillary Kambour, Tavares, for Guardian Ad Litem Program.
PER CURIAM.
We sua sponte consolidate these two appeals and affirm. See N.S. and D.R. v. DCF, 36 So. 3d 776 (2010).
TAYLOR, HAZOURI and CIKLIN, JJ., concur.